Citation Nr: 1443840	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for costochondritis.

5. Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a bilateral knee disability, to include hypermobility.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to April 1993 and from May 1993 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a neck disability, a left shoulder disability, a right shoulder disability, costochondritis, a low back disability, a right hip disability, a bilateral knee disability, a left ankle disability, and a right ankle disability.  

The Board notes that service treatment records contain evidence of treatment for the neck, shoulders, chest wall, back, right hip, knees, and ankles during service.  The Board further notes that all of these issues except for service connection for a neck disability and a left ankle disability were previously denied because there was no current disability, with VA examination reports from July 2009 being the key piece of evidence of no current disability.  

The Board notes, however, that the appellant contends that she has current disabilities of the shoulders, chest wall, low back, right hip, knees, and right ankle.  She provided testimony to this effect at her February 2012 Board hearing, and she has suggested the existence of private treatment records that would demonstrate at least some of the claimed disabilities.  Given the above, the Board finds it appropriate to remand these claims in order to obtain outstanding medical evidence and to schedule the Veteran for current VA examinations.

With respect to the neck claim, the Board notes that the July 2009 VA examination report diagnosed mild degenerative disc disease, C5-C6 cervical spine, without radiculopathy.  The examiner found no nexus between the current disability and service because there was no treatment from discharge in 2001 until 2006.  The examiner also cited a September 2006 neck injury involving pain radiating into her right shoulder as significant.  The Board believes that a new opinion on this claim is necessary because the current opinion does not expressly discuss the in-service incidents of neck pain or the Veteran's lay reports of continuity of symptomatology since service.  The Board notes, in particular, that a May 1999 service treatment record contains a radiology report reflecting the Veteran had over two years of right-sided dominant shoulder and neck pain with periodic weakness and paresthesias to the right hand.  She was evaluated for earlier signs and symptoms of degenerative disc disease, but the radiology report was normal.  Given that the record contains evidence of in-service neck complaints and suspicions of degenerative disc disease, the Board finds it necessary to remand this claim for a new VA examination and etiology opinion.

With respect to the left ankle claim, the record contains a June 1998 service treatment record reflecting that the Veteran sought treatment for a left ankle sprain and that she was taught exercises to stretch and strengthen her ankle.  It does not appear that the June 2009 VA examiner considered the June 1998 injury, as the only potentially pertinent service treatment record that is mentioned by the examiner is a reference to a "complaint of left foot pain without injury."  The Board therefore finds that a remand is necessary for a new examination and an etiology opinion that takes into consideration the in-service left ankle sprain.

During her February 2012 Board hearing, the Veteran identified several private treatment providers, specifically naming Doctors Williams, Doss, Siddiqui, and Vander Yacht.  It appears that records have been obtained from Doctors Williams and Doss, but not from Doctors Siddiqui and Vander Yacht.  On remand, the Veteran should be given the opportunity to submit these and any other pertinent records or to authorize VA to obtain these records on her behalf.  Also, records from Dr. Arnold and Dr. Asher identified in VA Form 21-4142 dated in January 2012 should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the full names, addresses and approximate dates of treatment from health care providers Doctors Siddiqui and Vander Yacht she identified at the Board hearing.  Also, records from Dr. Arnold and Dr. Asher she identified in VA Form 21-4142 dated in January 2012 should be obtained.  The Veteran should also be notified that she may submit these records herself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Following completion of the above, arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current neck, bilateral shoulder, chest, low back, right hip, bilateral knee, and bilateral ankle disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any disabilities of the (1) neck; (2) left shoulder; (3) right shoulder; (4) chest (to include determining whether or a not a diagnosis of costochondritis is warranted); (5) low back; (6) right hip; (7) bilateral knees (to include determining whether or not a diagnosis of knee hypermobility is warranted); (8) left ankle; and (9) right ankle.

For any such disabilities that are diagnosed, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of her military service, or is otherwise related to service.  

In giving these opinions, the examiner should discuss all pertinent service treatment records.  

With respect to the neck disability, the examiner should discuss the May 1999 radiology report reflecting the Veteran had over two years of right-sided dominant shoulder and neck pain with periodic weakness and paresthesias to the right hand, with suspicions of degenerative disc disease.  

With respect to the left ankle disability, the examiner should discuss the June 1998 service treatment record reflecting that the Veteran sought treatment for a left ankle sprain and that she was taught exercises to stretch and strengthen her ankle.  

A complete rationale for any opinion is required.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



